Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 14 July 2022 for application number 16/896,524. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1, 4, 10, 13, 15, and 23 are currently amended.
Claims 2, 3, 5, 6, 14, 16, 17, 19, and 20 are canceled.
Claims 1, 4, 7 – 13, 15, 18, and 21 – 25 are presented for examination.

Response to Amendment
Applicant’s amendment filed 14 July 2022 is insufficient to overcome the objection of claim 23 based upon the claim objection as set forth in the last Office action because:  the typo has not been corrected and still remains where it states “transmitting the writhe”.

Applicant’s amendment filed 14 July 2022 is sufficient to overcome the 103 rejection of claims 1, 4, 7 – 13, 15, 18, and 21 – 25 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 14 July 2022, with respect to the 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1, 4, 7 – 13, 15, 18, and 21 – 25 has been withdrawn.  However, the amendment has presented some 112 issues.  Please see the 112 new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4, 7 – 13, 15, 18, and 21 – 25  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “… identify whether mapping information of a region including a logical address of the data is stored in the first volatile memory in response to the setting the reference flag in the read request, set an update flag in the request for the data when the mapping information of the region including the logical address of the data is not stored in the first volatile memory, transmit the read request of the data including the logical address to the storage when the mapping information of the region including the logical address of the data is not stored in the first volatile memory based on the mapping information stored in the second volatile memory, transmit a request to update the mapping information of the region including the logical address of the data in the first volatile memory to the storage in response to the setting the reference flag and the update flag in the read request, receive the mapping information of the region including the logical address of the data from the storage and store the received mapping information in the first volatile memory.”  Based on the claim language of “identify whether mapping information of a region including a logical address of the data is stored in the first volatile memory in response to the setting the reference flag in the read request, set the update flag in the request for the data when … the data is not stored in the first volatile memory, …” it is unclear what happens when it is identified that mapping information is stored in the first volatile memory.  The claim limitation provides for a scenario of two occurrences, however only proceeds to claim what happens when the mapping information is not stored.  Claims 13 recites similar language and is rejected with like reasoning.  Claims 4, 7 – 12, 15, 18, and 21 – 25 depend from claims 1 and 13 and are subsequently rejected.

Claim 1 recites “… identify an extension and attribute information of a file and a kind of request for data included in the file in response to a creation of the request for the data, set a reference flag in the request for the data when the request is a read request, and the file is a file to be used to execute a specific application based on the extension of the file, and the file is a read only file identified based on the attribute information of the file, ...” in the middle of the claim.  It is unclear if the “kind of request for data … in response to a creation of the request for the data” is what sets the reference flag in the request, in response to the request being a read request.  In other words, it is unclear if 1) the “read request” is representative of “kind of request” and 2) if because the kind is a read request, then the reference flag is set.  Claims 13 recites similar language and is rejected with like reasoning.  Claims 4, 7 – 12, 15, 18, and 21 – 25 depend from claims 1 and 13 and are subsequently rejected.

Claim 13 recites “A method for …, the method comprising: … setting a reference flag in the request for the data when the request is a read request, …; setting a update flag in the request for the data when the mapping information of the region including the logical address of the data is not stored in the first volatile memory; transmitting the read request of the data including the logical address to the storage when the mapping information of the region including the logical address of the data is not stored in the first volatile memory;…”  This method claim contains contingent limitations where the claim language recites X “when” Y happens.  Examiner suggests changing “when” to “in response to determining” to overcome the rejection.  Claims 22 – 24 recite similar language with respect to using “when”, and are rejected with like reasoning.  Claims 15, 18, and 21 – 25 depend from independent claim 13 and are subsequently rejected.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1, 4, 7 – 13, 15, 18, and 21 – 25 have received a second action on the merits and are subject of a second action final.  Claims 1, 4, 7 – 13, 15, 18, and 21 – 25 are rejected under a 112 rejection.  Examiner was not able to provide prior art to read on the currently amended independent claims 1 and 13.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al., US Pub. No. 2010/0217951 A1 – teaches “one or more reference bit updates generated by the table walk unit in response to detecting valid translations in the page tables for translation buffer misses and further in response to a clear reference bit in the PTEs storing the translations, wherein the reference bit updates are defined to set the reference bit in the PTE without changing the translation defined by the PTE during use;” [claim 1]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135